United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3176
                         ___________________________

                                  Nadiia Romentes

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: June 2, 2017
                                Filed: June 7, 2017
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.




      1
      Jefferson B. Sessions, III has been appointed to serve as Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
       Ukrainian citizen Nadiia Romentes petitions for review of an order of the
Board of Immigration Appeals (BIA) upholding an immigration judge’s (IJ’s) order
denying asylum, withholding of removal, and relief under the Convention Against
Torture. Where, as here, the BIA adopts and affirms the IJ’s decision, but adds its
own reasoning, this court reviews the BIA’s and IJ’s decisions together. See Garcia-
Milian v. Lynch, 825 F.3d 943, 945 (8th Cir. 2016). The IJ determined that Romentes
had not established eligibility for asylum, withholding of removal, or CAT relief,
because her testimony was not credible and she could not meet her burden of proof
with other evidence. We find that the IJ’s adverse credibility determination is
supported by substantial evidence, and is entitled to deference, because it was
supported by specific, cogent reasons for disbelief. See Litvinov v. Holder, 605 F.3d
548, 555 (8th Cir. 2010) (this court defers to IJ’s credibility determination where it
is supported by specific, cogent reasons for disbelief). Specifically, the IJ found that
Ms. Romentes’s demeanor at the merits hearing was casual and detached even though
she was describing repeated incidents of physical abuse that she allegedly suffered
at the hands of the person whom she feared in the Ukraine. See Chakhov v. Lynch,
837 F.3d 843, 846 (8th Cir. 2016) (IJ may base credibility determination on, among
other things, demeanor, candor, or responsiveness of applicant or witness); Diaz-
Perez v. Holder, 750 F.3d 961, 963-64 (8th Cir. 2014) (IJ has seen witness testify and
thus is in best position to determine credibility). Further, the IJ outlined numerous
inconsistencies between Ms. Romentes’s testimony and her documentary evidence--
many of which went to the heart of her asylum claim--and the IJ was unpersuaded by
the reasons that Ms. Romentes gave to justify or explain the discrepancies. See Ali
v. Holder, 686 F.3d 534, 537-38 (8th Cir. 2012) (credibility findings are reviewed for
substantial evidence, and are conclusive unless any reasonable adjudicator would be
compelled to reach contrary conclusion); cf. Redd v. Mukasey, 535 F.3d 838, 842




                                          -2-
(8th Cir. 2008) (unexplained inconsistencies that went to heart of asylum claim
supported IJ’s credibility determination). The petition for review is denied.2




      2
       We do not consider those matters that Ms. Romentes failed to raise before the
BIA, see Martinez Carcamo v. Holder, 713 F.3d 916, 925 (8th Cir. 2013) (discussing
administrative exhaustion); and we find no merit to her argument that the BIA
violated due process by reviewing the IJ’s credibility finding only for clear error.

                                        -3-